Order entered November 12, 2012




                                           In The




                                     No. 05-12-00986-CR

                                CLYDE GARRISON, Appellant

                                            V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F09-56536-H

                                         ORDER

       Appellant’s November 6, 2012 motion for extension of time to file appellant’s brief is

GRANTED to the extent the time to file appellant’s brief is EXTENDED to THIRTY DAYS

from the date of this order.



                                                       MYERS
                                                 JUSTICE